internal_revenue_service department of the treasury index number washington dc person to contact g i uy telephone number refer reply to cc dom it a 3-pla-1 ate jan legend company foundation taxpayer x we have received letters from your authorized representatives dated appreciated stock within the meaning of sec_170 of the internal_revenue_code requesting a ruling that certain stock constitutes qualified ruling requested you ask for a ruling that shares of company class b stock contributed to foundation are qualified_appreciated_stock within the meaning of sec_170 of the code allowing you to claim the full fair_market_value of the shares as a charitable_contribution_deduction facts taxpayer is a principal_shareholder along with others of company a corporation foundation is a private grant-making charitable foundation established by taxpayer as a nonprofit corporation to receive charitable gifts from taxpayer and others concurrently with this request foundation is seeking a ruling from the internal a r f_r e plr-117499-98 revenue service that it is a private_foundation described in sec_509 of the code and is not an entity described in sec_170 company has two classes of voting common_stock class a and class b class a common_stock is listed on the nasdaq national market an established_securities_market class b common_stock is not listed on the nasdaq or on any other established_securities_market company’s restated certificate of incorporation explains the rights and privileges of holders of class a and class b shares of stock class b shares are convertible into class a shares at any time on a share-for-share basis at the option of the holder class b shares when transferred to anyone other than a specified class of transferees convert automatically on a share-for-share basis to class a shares holders of class a shares are entitled to one vote per share but holders of class b shares are entitled to ten votes per share an agreement among certain holders of company stock effectively provides that class b stockholders may only sell or transfer class b stock or class a stock that was converted from class b stock if the aggregate number of shares transferred ina calendar_year by taxpayer and foundation does not exceed of the aggregate number of shares of class b stock owned by taxpayer and foundation on a specified date taxpayer contributed x shares of class b stock to foundation and the transfer of the shares was immediately recorded on company books taxpayer signed an agreement effective as of the day the contribution was made that he would not sell any shares of company common_stock to the extent that such sale would restrict the ability of foundation to sell or otherwise dispose_of its shares of company stock under rule of the rules and regulations of the securities_and_exchange_commission at the time of taxpayer's contribution to foundation taxpayer and others were directors and officers of foundation taxpayer had owned the contributed class b shares for more than one year at the time of the contribution the amount of the contributed class b shares when increased by the aggregate amount of all prior contributions of company stock by taxpayer and certain others represented substantially less than in value of company’s shares outstanding at the time of the contribution taxpayer had not contributed any other company stock to foundation or to any other private_foundation prior to his contribution of the class b shares law and analysis sec_170 of the code permits a deduction for any charitable_contribution payment of which is made within the taxable_year sec_1_170a-1 of the income_tax plr-117499-98 regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 and sec_1_170a-4 of the regulations sec_170 of the code provides that in the case of a charitable_contribution to or for_the_use_of a private_foundation as defined in sec_509 other than a private_foundation described in sec_170 the amount of the charitable_contribution of property otherwise taken into account under sec_170 is reduced by the amount of gain that would have been long-term_capital_gain if the property had been sold at its fair_market_value determined at the time of the contribution sec_170 of the code provides an exception to this reduction rule by providing that sec_170 does not apply to any contribution of qualified_appreciated_stock which is defined in sec_170 as stock for which as of the date of the contribution market quotations are readily available on an established_securities_market at the time of taxpayer’s contribution sec_170 was in effect as a temporary provision but has since been made permanent sec_170 was added to the code by the tax_reform_act_of_1984 pub_l_no acknowledging the substantial role of nonoperating foundations in private philanthropy congress said that it believed that deductibility at full fair_market_value for gifts of appreciated stock to private nonoperating foundations should be permitted in certain situations in which the potential for abuse including overvaluations is minimized h_r rep no cong 2d sess pt pincite however congress specified that for a donor to meet the requirement that the stock be stock for which market quotations are readily available on an established_securities_market it is not sufficient merely that market quotations for the stock are readily available eg from established brokerage firms rather the market quotations must be readily available on an established_securities_market staff of the joint_committee on taxation general explanation of h_r cong 2d sess moreover the legislative_history provides that the nonreduced deduction provision does not apply to contributions of bonds notes warrants or options whether or not market quotations for such property are readily available on an established market similarly the nonreduced deduction provision does not apply to contributions of interests other than corporate stock such as partnership interests id at in this case the contributed class b shares do not meet the literal language of the statute since class b stock is not stock for which market quotations are readily available on an established_securities_market there is no direct discussion in the legislative_history of sec_170 of the code about whether qualified_appreciated_stock includes stock that is convertible to stock for which market quotations are readily plr-117499-98 available on an established_securities_market however as the above-quoted tegislative history language indicates there is clear evidence that congress in enacting sec_170 did not intend the qualified_appreciated_stock exception to be applied wherever the value of the contributed_property could be determined for example the legislative_history states that even where the price of contributed stock is readily available -- from a broker for example -- the exception does not apply if the stock is not regularly_traded on an established_securities_market similarly even if traded the exception does not apply to contributions of property other than corporate stock the legislative_history thus indicates that the provision is to be applied only to situations where price quotations for contributed stock are readily available on an established_securities_market since price quotations for class b stock were not available on an established_securities_market at the time of the contribution the contributed class b shares do not constitute qualified_appreciated_stock for purposes of sec_170 it is regularly conclusion the contributed class b shares are not qualified_appreciated_stock within the meaning of sec_170 of the code the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party because this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely karin g gross senior technician reviewer branch income_tax accounting
